Mr. Justice Duncan delivered the opinion of the court. 4. Mechanics’ liens, § 202*—when judgment may he rendered against contractor. Where in a subcontractor’s action in assumpsit under the Mechanics’ Liens Act, § 28, J. & A., If 7166, against the owner and contractor, no lien is established against the owner, judgment may he rendered against the contractor. 5. Process, § 2*—party served with, summons must he made defendant. Serving a summons on a party without making him a party defendant to the suit does not make him a party defendant.